Citation Nr: 1743667	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to December 2007.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran has an acquired psychiatric disability, variously diagnosed, as a result of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).  

The evidence reflects that the Veteran separated from service in December 2007.  His service included a 2007 deployment to Iraq for nearly seven months.  In November 2010 he underwent a VA mental health compensation and pension examination after filing a claim for PTSD at which he was diagnosed with anxiety disorder, not otherwise specified.  He reported that in service he did fire maintenance work and was a part of convoys going to various stations, but was never in combat.  He reported that he did not have any close calls with rockets or mortars, and his base was not rocketed or mortared.  The examiner did not offer an etiology opinion for the diagnosed anxiety disorder.

Subsequently, in 2013 the Veteran sought mental health treatment at the VA.  A December 2013 note of an initial psychology evaluation lists a diagnosis of adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse.  A note states that a PTSD diagnosis is suggested.  The record indicates that the Veteran reported that during some convoys during his deployment women and children would throw rocks at the convoys.  The Veteran reported that he felt helpless during those times, concerned that one of the people may actually be carrying an explosive.  He reported another instance in which he aimed his weapon at a child for 20 to 30 minutes.

A November 2013 VA treatment note indicates an impression of other specified trauma and stressor related disorder, alcohol abuse, and insomnia disorder.  

A December 2013 VA treatment note lists a diagnosis of unspecified anxiety disorder.  The record states that the Veteran reported he was exposed to indirect fire, was involved in the recovery of a downed aircraft, and witnessed human suffering related to combat.

A September 2014 VA treatment record indicates diagnoses of unspecified depressive disorder, adjustment disorder with anxiety and depressed mood, alcohol use disorder, and PTSD.  The record indicates that the Veteran's symptoms are consistent with PTSD or anxiety symptoms that have gone untreated since his deployment.  

A December 2014 VA treatment record notes a diagnosis of unspecified anxiety disorder. 

In December 2014 the Veteran began treatment at the Vet Center.  On his intake assessment he reported that he participated in convoys and rescue missions and performed security details while deployed.  He indicated he was subjected to mortar and rocket attacks.  He reported he was faced with the possibility of having to shoot a woman or child while doing security.  The assessment notes that the Veteran's symptoms are consistent with PTSD.

The Veteran underwent another compensation and pension mental health examination in November 2015 at which time the examiner declined to provide a diagnosis due to the Veteran's variable stressor history as well as his approach to assessment and symptom presentation during the examination.  At the examination, the Veteran reported that during his deployment he had rocks thrown at him by women and children, on one occasion stood guard pointing a weapon at a child for 20 to 30 minutes, felt concern as to whether the women or children had weapons, and was exposed to mortar attacks.  The examiner indicated that the reported stressor would meet criterion A and is related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner noted that while the Veteran reported to him that "we got mortared... but I think everybody has that...," at his 2010 compensation and pension examination the Veteran reported not experiencing any mortar or rocket attacks.  The examiner further stated that the Veteran did not report any service incident that involved a significant threat to his well-being or the well-being or others, although he noted that the concern for such an event may have been present.  The report also indicated that the Veteran's responses on a symptom validity assessment related to PTSD were consistent with a significant suboptimal response style.  The examiner stated that his opinion is not that the Veteran is not experiencing symptoms of a mental disorder but simply that a reliable diagnosis and opinion cannot be provided without speculating.  The examination report indicates that the diagnostic criteria B through H for PTSD from the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, were met, but not criterion A.

The Board acknowledges that in 2010 the Veteran did not report any specific stressor incidents.  At his 2014 Vet Center appointment the Veteran explained his omission by stating that he was unclear what the short examination was for and simply said he had nothing he wanted to discuss.  He told the 2015 VA examiner that he had been dealing with his mental health symptoms since deployment and didn't want to talk to the other examiner in 2010.  The Board notes that on his September 2007 post-deployment questionnaire the Veteran reported that during his deployment he felt that he was in great danger of being killed.  On that same assessment he did also deny seeing anybody wounded, killed, or dead during deployment or being engaged in direct combat where he discharged his weapon.  In seeking mental health treatment in 2013 and 2014 the Veteran reported similar recollections of being in convoys that he feared may be attacked.  The Board finds the Veteran's recollections of his experiences in service and his feelings regarding those experiences to be competent and credible.

Although the Veteran has received multiple different diagnoses in the course of seeking mental health treatment, the evidence reflects that the Veteran's mental health symptoms are related to his experiences in service.  Resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disability, alternatively diagnosed as anxiety disorder, adjustment disorder, depressive disorder, and PTSD, is granted.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


ORDER

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


